I am
pleased to convey my congratulations to the President
elected to the fifty-ninth session of the General
Assembly. I likewise take this opportunity to express
our appreciation to the Secretary-General, Mr. Kofi
Annan, for the great efforts he has been exerting to
restructure and reform the United Nations, to improve
its methods of work and revitalize its role in all fields
in order to face the demands and challenges of the
twenty-first century.
Reform and restructuring of the United Nations
system have become imperatives, since this world
Organization remains the ideal mechanism to address
the urgent problems of the world, by way of combating
poverty and hunger, ensuring the non-proliferation of
weapons of mass destruction, achieving disarmament
and resolving armed conflicts, combating diseases that
take the lives of millions, such as AIDS and malaria.
The United Nations has organized numerous
international conferences and summits in the last 10
years, such as the Millennium Summit, the World
Summit on Sustainable Development in Johannesburg
and the International Conference on Financing for
50

Development in Monterrey to address those
multilateral problems. The international community
may not have been able to achieve enough progress in
addressing some of these issues, but this should not
prevent us from redoubling our efforts to implement
the international treaties, resolutions and programmes
of action of such United Nations conferences. This
must be done in order to ensure respect for the
purposes and principles of the Charter, international
law, the central role of the United Nations and its
primacy in preserving international peace and security
and in the strengthening of international cooperation in
the economic, social and cultural spheres.
Terrorism is one of the major challenges the
United Nations faces in this millennium. Its negative
effects are extremely serious and touch upon all States
without exception, although to varying degrees.
Terrorist attacks such as those of 11 September 2001,
the attacks against the brotherly kingdom of Saudi
Arabia and the events in Jakarta and Beslan emphasize
the fact that this phenomenon affects us all. Its targets are
all peoples of the world, not any one State in particular.
We must, therefore, cooperate fully and
collectively in addressing the roots of terrorism and not
simply deal with its tragic effects. Kuwait has endorsed
all of the United Nations resolutions to combat
terrorism. Terrorism, however, is not related to any one
ethnic group, culture or religion. It is an international
phenomenon that must be addressed by the United
Nations, as the ideal framework for diagnosing its
causes and arriving at the necessary solutions needed
to contain it.
A year and a half after the fall of Saddam
Husseinís dictatorship, the situation in Iraq continues
to be a delicate one of uncertainty and insecurity, due
to terrorist acts carried out by armed groups and the
remnants of the old regime. This is hampering the
efforts of the interim Iraqi Government, which is
endeavouring to rebuild what the old regime destroyed
through its policy of aggression.
Convinced as we are that security and stability in
Iraq mean security for the region as a whole, Kuwait
supports the efforts of the Iraqis to rebuild their
country in these difficult times, so that Iraq may
resume its positive international and regional roles. We
are sure that the Iraqi people will be able to do this. In
that regard, we support Security Council resolution
1546 (2004), which supports the effort that everyone
wishes to see, namely, the preservation of Iraqís
sovereignty, territorial integrity and unity. Kuwait
supports the interim Government of Iraq, which is
expressing the will of the Iraqi people to build a
tolerant Iraq that cares about peace, based upon
democracy, the building of constitutional institutions
and respect for and pursuit of its internal political
process, which would be embodied in the
establishment of the Iraqi National Congress that
would build such institutions, formulate a new
constitution, and conduct new and free elections.
Kuwait aspires to strong brotherly relations with the
new, free Iraq, based on mutual respect, good
neighbourliness, respect for bilateral agreements and
resolutions under international law.
We welcome, likewise, the creation of a tribunal
for former military officers responsible for crimes
against the Iraqi people and the people of Kuwait
committed during the invasion of Kuwait, as well as
for the killing of Kuwaiti prisoners of war and third-
country persons.
We express our appreciation to the United
Nations and international and regional organizations ó
such as the Non-Aligned Movement, the Organization
of the Islamic Conference, the League of Arab States
and the Gulf Cooperation Council ó for their support
and their condemnation of the old regime, which killed
prisoners of war and concealed that crime for more
than a decade in flagrant violation of international
humanitarian law. We also thank the interim
Government, which is seeking to investigate what has
happened to those prisoners of war.
We are following with great concern the tragic
situation faced by the Palestinian people in the occupied
Arab territories as a result of Israeli policies and practices
that contravene international and humanitarian law.
We reaffirm our support to the struggle of the
Palestinian people and their legitimate claim to recover
their political rights. We therefore call upon Israel to
respect Security Council resolutions 242 (1967), 338
(1973), and 1515 (2003), the principle of land for
peace, the road map and the dismantling of the racial
separation wall. That is part of our integral vision for
resolving the situation in the Middle East, which must
be based on mutual respect and cooperation between
all parties.
To ensure stability in the Middle East, we must
also work to eradicate weapons of mass destruction,
51

and all parties need to pursue the path of understanding
and dialogue to implement the noble principles of the
Charter of the United Nations governing inter-State
relations and relations among the peoples of the world.
We reiterate, in that regard, that the dispute between
the United Arab Emirates and the Islamic Republic of
Iran concerning the three islands that belong to the
Emirates should be resolved by peaceful means. We
urge the two parties to resolve that dispute as rapidly as
possible.
Regarding Darfur, we are all concerned about the
humanitarian tragedy there. We believe that the Sudan
is striving to find a reasonable solution to that
humanitarian dilemma.
Kuwait is pursuing international and regional
efforts to achieve peace and security in both
Afghanistan and Somalia, which for many years have
suffered from a lack of authority and the deterioration
of their economic and political situation owing to the
conflicts between various local forces and factions. We
support the good offices of the United Nations and
regional organizations that have made progress
possible at the political level. We hope that those
efforts will continue so that national reconciliation in
those brotherly nations can be achieved.
The information revolution and the vast
technological progress in the areas of trade and
communications have brought about interdependence.
The world has become a little village, every corner of
which can now be reached. Many States, and
developing countries in particular, have therefore
undergone fundamental changes in their economic
framework in order to take advantage of the
phenomenon of economic globablization and ensure
progress and development for their peoples. Despite
the benefits of those policies, such as the liberalization
of international trade and the lowering of tariff
barriers, many countries, especially the least developed
among them, are suffering from marginalization and
many aggravated social problems, such as poverty,
hunger and the spread of diseases resulting from the
deterioration of their economies. For that reason, we
call upon the international financial institutions, and
the World Trade Organization in particular, to give
special attention to the developing countries and to
consider providing financial support to improve their
economic and social situations. We call upon the
developed countries to increase their development
assistance, to open access to their markets, and to
reduce the debt burden of the developing countries so
that they are able to strengthen their economic
infrastructure.
Kuwait continues to support development
projects in many developing countries through regional
and international institutions and organizations, as well
as through the Kuwaiti Fund for Arab Economic
Development, which we had the honour of establishing
over four decades ago and through which we have
provided more than $11 billion to over 100 countries.
At the Millennium Summit our leaders laid out
the paths to be followed and goals to be attained. Let us
work together to achieve a better future for all peoples.